Citation Nr: 1129974	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for asthma.  In September 2008, the Veteran testified before the Board at a hearing held at the RO.  At that hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of RO consideration.  In an October 2009 decision, the Board recharacterized the claim as an application to reopen a previously denied claim for service connection for asthma and granted the application to reopen.  The Board then remanded the reopened claim for additional development.


FINDING OF FACT

Clear and unmistakable evidence shows that a respiratory disability, later diagnosed as allergy-induced or exercise-induced asthma, was noted on entry to service and existed prior to service, and the evidence does not show that it increased in severity beyond its normal progression in service. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability (asthma) have not been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, the Veteran's claimed respiratory condition is not a disability for which service connection may be granted on a presumptive basis. 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

The Veteran contends that he currently suffers from asthma which first manifested during active military service and has continued ever since.  The Veteran has alternatively asserted that he informed the examiner during his July 1968 induction examination about his "problems with asthma," indicating that the Veteran suffered from respiratory problems prior to service.

Service medical records show that on March 1968 enlistment examination, the Veteran reported a history of hay fever, for which he used antihistamines.  He also reported mild shortness of breath and chest pain on exercise.  Then, in November 1968, the Veteran reported that he had been congested for four weeks, with a runny nose and sore throat.  Breathing in and out resulted in wheezing.  He had no history of asthma.  The diagnosis was allergic asthma.  He was given Tedral.  A few weeks later, he reported that he had trouble breathing.  The Tedral only helped minimally.  Physical examination revealed high pitched wheezes throughout his chest.  In December 1968, he was experiencing tightness across the chest when he breathed.  He reported a two and a half month history of wheezing and dyspnea.  He reported that he had smoked one pack of cigarettes per day.  He was instructed to stop smoking cigarettes.  Chest x-rays at that time showed prominent bronchovascular markings but an otherwise essentially negative chest.  The discharge diagnosis was acute bronchitis.  On follow-up examination in January 1969, he reported having two attacks of wheezing since the last visit.  On January 1970 evaluation for arthralgia, it was noted that at different times of his life, the Veteran had various manifestations of allergies, hives, and fever.  The examiner noted that in 1968, the Veteran suffered from mild wheezing which was diagnosed as bronchial asthma.  There had been no recurrences.  Chest x-ray was within normal limits.

On March 1971 VA examination, the Veteran described his asthma symptoms as wheezing and shortness of breath.  He was allergic to dust and grass.  He had hay fever in the summer time.  Ear, nose, and throat examination were normal.  The diagnosis was asthma, due to allergy, by history.

Post service VA medical records reveal that in November 1997, the Veteran denied shortness of breath and his lungs were clear to auscultation, without wheezing.  In September 1998 the Veteran sought treatment for allergies.  His symptoms included nasal congestion and itchy and watery eyes.  He reported some shortness of breath and indicated that he had to take short breaths or he would start coughing.  A productive cough with white phlegm and an alteration in respiratory status due to congestion were noted.  Prescriptions for Allegra and Claritin were also noted.  Hay fever was assessed and the Veteran was prescribed an inhaler.  

VA medical records thereafter routinely show findings of clear lungs and chest and are negative for evidence of crackles, wheezes, rales, or rhonchi on physical examination.  In September 1999, an oral anti-inflammatory inhaler was prescribed.  In December 2001, the Veteran reported dyspnea with activity, for which he used an inhaler with good effect.  However, in November 2002, active medications did not include a prescription for an oral inhaler.  In January 2004, the Veteran reported a history of bronchial asthma in service and current use of an oral inhaler and a nasal inhaler.  He requested a substitute inhaler.  Active medications in June 2004 did not show a prescription for an oral inhaler.  In July 2004, a history of bronchial asthma that was stable with no recent flare-ups was noted and in October 2004, active medications included an oral inhaler.  VA treatment records dated from January 2004 to September 2006 show treatment for a history of bronchial asthma, considered to be stable with use of inhalers.  Active outpatient medications in June 2010 do not include a prescription for an oral inhaler.

In accordance with the Board's October 2009 remand, the Veteran was afforded a VA respiratory examination in November 2009 in which he reported a history of asthma.  He reported hayfever as a child and a hospitalization in service in 1968 for trouble breathing.  Regarding his current symptoms, the Veteran complained of wheezing, dyspnea on moderate and severe exertion, and a history of asthma.  He reported that his condition was worse in the fall with allergies.  The Veteran reported treatment by a private medical doctor from 1975 to 2003 for asthma but did not recall the name of any physician or any specific medications.  The Veteran believed that his shortness of breath on exertion may have been due to his obesity and lack of conditioning.  He reported that he usually only had wheezing in the fall when his allergies flared up or in the winter when he was shoveling snow.  His treatment included use of an Albuterol inhaler three to four times per month with good response.  The examiner noted that the medication (inhaler) was not listed in the Veteran's electronic medical records.  

On physical examination, there were no abnormal respiratory findings.  There was normal diaphragm excursion and normal chest expansion.  Chest x-rays show no acute infiltrates.  Cardiac and mediastinal silhouettes were unremarkable.  The right hemidiaphragm was slightly elevated with interval improvement.  Pulmonary function testing performed in March 2009 revealed normal spirometry, no response to bronchodilators, normal total lung capacity, and normal diffusion capacity.

Based on the results of the examination and a review of the claims folder, the November 2009 examiner diagnosed asthma, by history, with a normal examination.  The etiology of the asthma was noted as allergic.  The examiner concluded that there was clear evidence that the Veteran had symptomatology of allergy-induced bronchial spasm or exercise-induced asthma well before entering service and that it was less likely as not that the Veteran's "asthma" first manifested in service or was aggravated or permanently worsened beyond its natural progression during service.

In support of the November 2009 diagnosis and opinion, the examiner noted that the Veteran had normal pulmonary function testing with no response to bronchodilators, which would not support a diagnosis of asthma.  The examiner noted that the Veteran admitted having symptoms prior to service to include shortness of breath and mild chest pain with exercise, hayfever treated with antihistamines, palpitations when exercising , and nervousness.  The examiner found that those symptoms suggest that the Veteran's claimed "bronchial asthma" existed prior to his entry into service.  The examiner also noted that asthma is more prevalent in patients with allergies, and that the Veteran had a past smoking history and had demonstrated at different ages various manifestations of allergies, hives, hay fever, and eczema, as noted in a January 1970 service medical record.  The examiner also noted that in January 1970, it was noted that the Veteran had not experienced a recurrence of the mild wheezing diagnosed as bronchial asthma in December 1968.  Based on the history provided by the Veteran during his induction examination, the Veteran likely had allergy-induced bronchospasms or exercise-induced asthma prior to entering the military.  Also in support of the opinion, the examiner noted that the Veteran's symptoms were intermittent and seasonal and worse with exertion.  The examiner noted the Veteran's concession that he was overweight and out of shape.  

The Veteran was afforded a second VA respiratory examination in October 2010.  The Veteran reported wheezing since childhood, noting that he was symptomatic in the summer and fall.  He recalled receiving only one shot as a teenager.  He reported that physical activity and mowing the lawn provoked wheezing.  He reported that he was seen in the Emergency Room with extreme shortness of breath while stationed in Florida, after which he started the asthma medication Tedral.  He also experienced some wheezes when deployed to Southeast Asia.  After the military, he found that over-the-counter Primatene helped with his symptoms.  He also reported a seven year smoking history but he had quit 35 years prior.  He reported current treatment with a VA doctor and his symptoms were controlled with medication on a seasonal basis.  Regarding his current symptoms, the Veteran reported wheezing, dyspnea, bronchiectasis, and asthma.  Wheezing occurred most mornings and with moderate activity, and dyspnea occurred with mild exertion.

On physical examination, there was no evidence of abnormal breath sounds and the lungs were clear bilaterally.  The Veteran was able to produce upper airway wheezes with forced expiration.  Diaphragm excursion and chest expansion were normal.  Chest x-rays revealed clear lungs and a normal pulmonary vascularity.  Pulmonary function testing completed in September 2010 revealed normal spirometry, response to bronchodilators, normal total lung capacity, and normal diffusion capacity.

Based on examination of the Veteran and a review of the claims folder, the October 2010 examiner found that spirometry examination established normal lung function and a lack of a measurable residual lung condition, as it was negative for the restrictive findings that would be found with asthma.  On physical examination, the lungs were clear, although some expiratory wheezes were noted with forced expiration.  Nevertheless, the examiner diagnosed asthma and concluded that the etiology of the diagnosed asthma was more likely than not related to environmental factors and factors unrelated to military service.  The examiner opined that it was less likely as not that the Veteran's asthma first manifested during active service, to include his 1968 diagnosis of bronchial asthma and allergic asthma.  The examiner found clear and unmistakable evidence that any current asthma more likely than not pre-existed the Veteran's military service.  The examiner also concluded that it was less likely as not that the Veteran's pre-existing asthma was aggravated or permanently worsened beyond its natural progression during military service.

In support of the opinion, the examiner noted that the etiology of asthma is both genetic and environmental.  Symptoms may include wheezing, cough, chest tightness, and shortness of breath.  However, those symptoms alone do not necessarily verify a diagnosis of asthma, which is confirmed with spirometry.  The examiner noted that the Veteran reported wheezing since early childhood with symptoms that were worse in the summer and fall and had continued that way.  The examiner noted the Veteran's reports of mild shortness of breath and chest pain on exercise during his induction examination, and the Veteran's various treatments for bronchitis and complaints of wheezing and shortness of breath in service.  The examiner noted the in-service notation of a history of manifestations of allergies, hives, hay, fever, and eczema at different ages.  Finally, the examiner noted that the Veteran had no further respiratory events at the time of his military discharge.  

Based on the foregoing, the examiner found that there was clear and unmistakable evidence that the Veteran's current asthma more likely than not preexisted service and concluded that it was less likely than not that the Veteran's asthma manifested for the first time in service.  The examiner noted that the Veteran used over-the-counter medication for seasonal symptoms post service with good response and that over the past 40 years there had never been another hospital stay for respiratory problems.  The examiner noted that the Veteran did not take preventative medications but rather as-needed medication to treat symptoms.   The examiner recognized the Veteran's diagnosis of bronchial asthma in service but noted that the event was triggered by a viral upper respiratory infection that can cause wheezing in individuals who do not have asthma.  The examiner found that there was no evidence that the Veteran's asthma was aggravated or permanently worsened beyond its natural progression by his military service, as the Veteran's condition had remained stable during the years.  The examiner noted that the Veteran had remained symptomatic mostly in the spring and fall with other triggers to include air quality, exercise, and viral upper respiratory infections.

In August 2008, the Veteran testified before the Board that he was not diagnosed with asthma prior to service, although he was treated for hayfever.  He reported use of over-the-counter medication after separation with good response.  He testified that his symptoms had fluctuated since service, depending on the job he had and the amount of exertion required.  He also identified cold weather, pollen, and dust and factors that could set off his respiratory condition.

The Board finds that clear and unmistakable evidence demonstrates that the Veteran's respiratory disability pre-existed service.  The evidence shows that, upon induction, the Veteran reported a history of symptoms to include hayfever and mild shortness of breath and chest pain with exercise.  Those reported symptoms have been attributed by two VA examiners to a respiratory condition to include allergy-induced or exercise-induced asthma or bronchial spasms, and both examiners have considered those symptoms to be clear and unmistakable evidence that the Veteran suffered from a preexisting respiratory disability prior to service.  The Board also notes that, in his February 2008 substantive appeal, the Veteran stated that during his induction physical in July 1968, he informed the examiner of his problems with asthma.  Accordingly, the Board finds that the presumption of soundness is sufficiently rebutted.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the November 2009 and October 2010 VA examiners' opinions, indicating that the Veteran's current respiratory disability preexisted service and did not undergo aggravation or a permanent worsening therein, are the most probative and persuasive evidence of record pertaining to the etiology of the Veteran's respiratory condition.  In placing great weight on those opinions, the Board considers it significant that those opinions were based on a thorough and detailed examination of the Veteran and his claims folder.  Moreover, those opinions were undertaken directly to address the issue on appeal and were supported by a detailed rationale, which took into account pertinent evidence of record including the Veteran's symptoms reported during induction examination, the diagnosis of asthma in service, the treatment in service for respiratory symptoms, and the course of the Veteran's condition in service and post service.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The October 2010 examiner, in particular, found probative the seasonal aspect to the Veteran's reported respiratory condition both prior to service and since service.  The Board also finds it significant that there are no other contrary competent medical opinions of record.

The Board recognizes that the Veteran has provided competent lay testimony of over-the-counter treatment for his respiratory condition since service, and that evidence shows current treatment for a respiratory disability.  Nevertheless, the Board finds it significant that the Veteran has not claimed, and nothing in the Veteran's post-service treatment records indicates, that his current respiratory condition was aggravated beyond its normal progression during active duty.  A January 1970 service record indicates no recurrence since the December 1968 hospitalization, and no respiratory disability was found at separation from service.  Moreover, the November 2009 and October 2010 VA examinations and ongoing VA medical records note the Veteran's condition since onset as stable.  The Veteran testified during his August 2008 Board hearing that his condition had fluctuated since service, depending on the job he was doing and the amount of physical exertion required.  Therefore, the lay evidence and post-service treatment records are not inconsistent with the November 2009 and October 2010 VA opinions, which indicate that the Veteran's preexisting respiratory disability had not been permanently aggravated in service and were supported by a thorough review of the clinical evidence of record.  Temporary increases in disability are not aggravation, which requires a permanent increase in disability.  Where increase in disability during service is not shown, the presumption of aggravation does not attach.  38 C.F.R. § 3.306 (2010).

Based on the foregoing, the Board finds that the weight of the evidence of record shows clearly and unmistakably that the Veteran's respiratory disability preexisted service.  Furthermore, the evidence shows that the pre-existing respiratory disability was not permanently worsened, or aggravated, in service, and that the weight of the evidence is against a finding that a relationship exists between that disability and his active service. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, there is no competent evidence establishing a medical nexus between military service and any aggravation of the Veteran's respiratory disability, and no evidence demonstrating that this preexisting condition underwent any increase in severity during his period of active service.  The evidence of record, particularly the October 2010 VA medical opinion, weighs against such a finding.  Thus, the Board finds that service connection for a respiratory disability is not warranted.

The Board has considered the Veteran's assertions that his respiratory disability arose in active service.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, asthma is not a disability subject to lay diagnosis.  While some symptoms of the disorder may be reported by a layperson, the diagnosis requires medical training.  The Veteran does not have the medical expertise to diagnose himself with that disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  

In sum, clear and unmistakable evidence demonstrates that the Veteran's respiratory disability preexisted service.  The preponderance of the evidence shows that the pre-existing respiratory disability was not aggravated during service, and is otherwise unrelated to his active service or to any incident therein.  As the preponderance of the evidence is against the appellant's claim for service connection, that claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006 and November 2009; a rating decision in February 2007; and, a statement of the case in December 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board acknowledges that the Veteran informed the November 2009 VA examiner that he thought he was treated by a private medical provider from 1975 to 2003.  However, he was not able to recall the name of any physician who may have treated him during that time.  Nor has he furnished copies of any records from any private medical provider dated from 1975 to 2003 or provided signed authorizations enabling VA to request to those records on his behalf.  As the Veteran is unable to identify the name of any private provider who he may or may have not been treated by from 1975 to 2003, the Board finds that a remand for a search for records from such a provider, who may or may not exist, would be futile.  VA has also obtained examinations with respect to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a respiratory disability, claimed as asthma, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


